Franklin C.P. No. 02CR-3117. This cause came on for farther consideration of appellant’s motion for stay of execution scheduled for September 19, 2006. Upon consideration thereof,
IT IS ORDERED by the court that the motion for stay of execution is granted.
IT IS FURTHER ORDERED that this stay shall remain in effect until exhaustion of all state *1417posteonvietion proceedings, including any appeals.
IT IS FURTHER ORDERED that counsel for appellant and for the appellee, shall notify this court when all proceedings for posteonvietion relief before the courts of this state have been exhausted.